MEMORANDUM **
Jaime Camerino Valenzuela Mujica, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals (“BIA”) order denying as untimely his motion to reconsider its decision denying his motion to reopen removal proceedings to apply for relief under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005), and we deny the petition for review.
The BIA did not abuse its discretion by denying Valenzuela-Mujica’s motion to reconsider as untimely because it was filed more than three months out of time. See 8 C.F.R. § 1003.2(b)(2) (a motion to reconsider a decision of the BIA must be filed within 30 days after the date of that decision).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.